DETAILED ACTION
This office action is in response to applicant’s amendments filed on 07/20/2022.
Currently claims 1-20 are pending in the application.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2013/0248887 A1 (Coffy).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0104454 A1 (Coffy) and further in view of US 2013/0248887 A1 (Coffy1).
Regarding claim 1, Coffy discloses, an apparatus (27; electronic package; Fig. 14; [0061] – [0078]), comprising: 
a plurality of optical inserts (3 and 4; optical die; Fig. 14; [0049]) spaced apart from each other, wherein each optical insert (3 and 4) has opposite faces (top and bottom) and is made of a material configured to allow light radiation to pass through from one face to another face ([0039]); and 

    PNG
    media_image1.png
    459
    711
    media_image1.png
    Greyscale

a substrate (2; plate; Fig. 14; [0037] – [0038]), overmolded around the plurality of spaced apart optical inserts (3 and 4) such that said opposite faces of the plurality of optical inserts are at least partly uncovered (Fig. 14; [0039], [0049]); 
wherein said substrate (2) overmolded around the plurality of spaced apart optical inserts (3 and 4) is provided with a plurality of ribs (as annotated on Fig. 14) which extend between pairs of optical inserts (3 and 4) and the plurality of ribs together forming a plurality of ring-shaped rib structures (as annotated on Fig. 14) (Fig. 14; [0037] – [0038]), 
wherein each ring-shaped rib structure (as annotated on Fig. 14) surrounds at least one optical insert (3 or 4) (Fig. 14; [0039], [0049]); and 
wherein the ribs (as annotated on Fig. 14) are configured to support being cut through (can be singulated at the ribs) in order to divide the substrate (2) overmolded around the plurality of spaced apart optical inserts (3 and 4) into a plurality of package covers (ribs act as plurality of package covers) (Fig. 14; [0037] – [0039]).  
But Coffy fails to teach explicitly, substrate is made of opaque coating material; said substrate is provided, as a single part, with a plurality of ribs protrude with respect to one of said opposite faces of said optical insert;
However, in analogous art, Coffy1 discloses, substrate (25; encapsulation block; Fig. 1; [0034]) is made of opaque coating material ([0034]); 
said substrate (25) is provided, as a single part (encapsulation block 25 is a single part and optical inserts 24 are embedded in it), 
with a plurality of ribs (at left and right, as annotated on Fig. 1) protrude with respect to one of said opposite faces (bottom) of said optical insert (24; transparent plate; Fig. 1; [0034]);

    PNG
    media_image2.png
    308
    630
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Coffy and Coffy1 before him/her, to modify the teachings of an optical device with a cover substrate as taught by Coffy and to include the teachings of an optical device with a cover substrate having protruding ribs as a single part as taught by Coffy1 since encapsulation with the protruding ribs as a single part would provide better encapsulation for the optical inserts with reduced manufacturing time and cost. Absent this important teaching in Coffy, a person with ordinary skill in the art would be motivated to reach out to Coffy1 while forming an optical device of Coffy. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Regarding claim 2, Coffy discloses, the apparatus of claim 1, wherein the plurality of optical inserts (3 and 4) are arranged in a row by column matrix (Fig. 14; [0039], [0049]).  
Note: The optical inserts 3 and 4 are arranged in a row. Considering that there would be plurality of optical inserts in the third dimension of the device, those would be arranged in column.
Furthermore, in MPEP 2144.04 (VI) (C), it is stated that Rearrangement of Parts is held to be an obvious matter of design choice, if it does not modify the operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Even the combination of Coffy and Coffy1 arrange them differently, with this teaching, arranging them in a row by column matrix would be obvious.

Regarding claim 3, Coffy discloses, the apparatus of claim 1, wherein each ring-shaped rib structure (as annotated on Fig. 14) surrounds a chamber (as annotated on Fig. 14), and further comprising an intermediate rib (at the middle) extending between opposed ribs (on the two edges) to divide the chamber into two parts (Fig. 14; [0039], [0049]).  

    PNG
    media_image3.png
    459
    711
    media_image3.png
    Greyscale


Regarding claim 5, Coffy discloses, the apparatus of claim 3, wherein said one optical insert (3) is located on either side of said intermediate rib (at the middle) (Fig. 14; [0039], [0049]).  

Regarding claim 6, Coffy discloses, the apparatus of claim 1, wherein opposite faces (top and bottom) of the optical inserts (3 and 4) are coplanar with front and back surfaces of said substrate (2; plate; Fig. 14; [0037] – [0038]) overmolded around the plurality of spaced apart optical inserts (3 and 4) (Fig. 14; [0037] – [0038]).  

Claims 7-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0104454 A1 (Coffy) and further in view of US 2013/0248887 A1 (Coffy1).
Regarding claim 7, Coffy discloses, a cover for an electronic package (27; electronic package; Fig. 14; [0061] – [0078]), comprising: 
a first optical insert (3; optical die; Fig. 14; [0049]) having opposite faces and which is made of a material configured to allow light radiation to pass through from one face to another face ([0039]); and 

    PNG
    media_image1.png
    459
    711
    media_image1.png
    Greyscale

a substrate (2; plate; Fig. 14; [0037] – [0038]), overmolded around the first optical insert (3) such that said opposite faces of the first optical insert (3) are at least partly uncovered (Fig. 14; [0039], [0049]); and 
wherein said substrate (2), overmolded around the first optical insert (3) is provided with a ring-shaped rib (as annotated on Fig. 14) surrounding at a distance from one of said opposite faces (top and bottom faces) of said first optical insert (3) (Fig. 14; [0037] – [0038]).  
Note: The examiner interprets the limitation as ring-shaped rib surrounding the optical insert at a distance from one of the opposite faces of the optical insert. Thus, any distance would read on the limitation.
But Coffy fails to teach explicitly, substrate is made of opaque coating material; said substrate is provided, as a single part, with a ring-shaped rib protrude with respect to one of said opposite faces of said first optical insert;
However, in analogous art, Coffy1 discloses, substrate (25; encapsulation block; Fig. 1; [0034]) is made of opaque coating material ([0034]); 
said substrate (25) is provided, as a single part (encapsulation block 25 is a single part and optical inserts 24 are embedded in it), 
with a ring-shaped rib (as annotated on Fig. 1) protrude with respect to one of said opposite faces (bottom) of said first optical insert (24; transparent plate; Fig. 1; [0034]);

    PNG
    media_image2.png
    308
    630
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Coffy and Coffy1 before him/her, to modify the teachings of an optical device with a cover substrate as taught by Coffy and to include the teachings of an optical device with a cover substrate having protruding ribs as a single part as taught by Coffy1 since encapsulation with the protruding ribs as a single part would provide better encapsulation for the optical inserts with reduced manufacturing time and cost. Absent this important teaching in Coffy, a person with ordinary skill in the art would be motivated to reach out to Coffy1 while forming an optical device of Coffy. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Regarding claim 8, Coffy discloses, the cover according to Claim 7, wherein said substrate (2) overmolded around the first optical insert is (3) further provided with an intermediate rib (at the middle) delimiting two chambers (as annotated on Fig. 14) (Fig. 14; [0039], [0049]).  

    PNG
    media_image3.png
    459
    711
    media_image3.png
    Greyscale


Regarding claim 10, Coffy discloses, the cover according to Claim 8, wherein said first optical insert (3) is located on one side of said intermediate rib (at the middle) and further including a second optical insert (4) located on another side of said intermediate rib (at the middle) (Fig. 14; [0039], [0049]).  

Regarding claim 11, Coffy discloses, the cover according to Claim 7, wherein said opposite faces (top and bottom) of the first optical insert (3) are coplanar with front and back surfaces (top and bottom) of said substrate (2) overmolded around the first optical insert (3) (Fig. 14; [0039], [0049]).  

Regarding claim 12, Coffy discloses, the cover according to Claim 7, wherein an outer peripheral edge surface (left and right) of the ring-shaped rib (as annotated on Fig. 14) is defined by row and column cuts of the substrate (2) overmolded around the first optical insert (3), said row and column cuts extending through the ring- shaped rib (Fig. 14; [0039], [0049]).
Note: Coffy teaches in para. [0078] that wafers comprising respectively pluralities of devices 28 and 29 may be assembled in a suitable position, these wafers being subsequently sawn so as to singulate the various packages 27 to be obtained. With this teaching, a person with ordinary skill in the art would be able to singulate the device by making row and column cuts extending through the ring- shaped rib. In MPEP 2143 (I) (E), it is stated that it is "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. Singulating the device along the ring-shaped rib surrounding the optical insert would be the most reasonable choice for a person with ordinary skill in the art.

    PNG
    media_image3.png
    459
    711
    media_image3.png
    Greyscale


Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0104454 A1 (Coffy) and further in view of US 2013/0248887 A1 (Coffy1).
Regarding claim 13, Coffy discloses, an apparatus (27; electronic package; Fig. 14; [0061] – [0078]), comprising: 
a plurality of optical inserts (3 and 4; optical die; Fig. 14; [0049]) spaced apart from each other, wherein each optical insert (3 and 4) has opposite faces (top and bottom) and is made of a material configured to allow light radiation to pass through from one face to another face ([0039]); and 

    PNG
    media_image1.png
    459
    711
    media_image1.png
    Greyscale

an overmolded encapsulation (2; plate; Fig. 14; [0037] – [0038]) and ring-shaped rib structure (as annotated on Fig. 14) (Fig. 14; [0039], [0049]), 
wherein each ring-shaped rib structure (as annotated on Fig. 14) surrounds at least one optical insert (3 or 4) (Fig. 14; [0039], [0049]); and 
wherein the ribs (as annotated on Fig. 14) are configured to support being cut through (can be singulated at the ribs) in order to divide the substrate (2) overmolded around the plurality of spaced apart optical inserts (3 and 4) into a plurality of package covers (ribs act as plurality of package covers) (Fig. 14; [0037] – [0039]).  
But Coffy fails to teach explicitly, encapsulation is made of opaque coating material; said encapsulation is provided, as a single piece, said single piece including both a substrate portion and a plurality of ribs; and wherein the substrate portion surrounds the plurality of spaced apart optical inserts such that said opposite faces of the plurality of optical inserts are at least partly uncovered;
However, in analogous art, Coffy1 discloses, encapsulation (25; encapsulation block; Fig. 1; [0034]) is made of opaque coating material ([0034]); 
said encapsulation (25) is provided, as a single piece (encapsulation block 25 is a single part and optical inserts 24 are embedded in it), 
said single piece including both a substrate portion (top part of 25) and a plurality of ribs (lower part of 25) (Fig. 1; [0034]); and 
wherein the substrate portion (top part of 25) surrounds the plurality of spaced apart optical inserts (24; transparent plate; Fig. 1; [0034]) such that said opposite faces of the plurality of optical inserts (24) are at least partly uncovered (Fig. 1; [0034]);

    PNG
    media_image2.png
    308
    630
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Coffy and Coffy1 before him/her, to modify the teachings of an optical device with a cover substrate as taught by Coffy and to include the teachings of an optical device with a cover substrate having protruding ribs as a single part as taught by Coffy1 since encapsulation with the protruding ribs as a single part would provide better encapsulation for the optical inserts with reduced manufacturing time and cost. Absent this important teaching in Coffy, a person with ordinary skill in the art would be motivated to reach out to Coffy1 while forming an optical device of Coffy. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Regarding claim 14, Coffy discloses, the apparatus of claim 13, wherein each ring-shaped rib structure (as annotated on Fig. 14) surrounds a chamber (as annotated on Fig. 14), and further comprising an intermediate rib (at the middle) extending between opposed ribs (on the two edges) to divide the chamber into two parts (Fig. 14; [0039], [0049]).  

    PNG
    media_image3.png
    459
    711
    media_image3.png
    Greyscale


Claims 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0104454 A1 (Coffy) and further in view of US 2013/0248887 A1 (Coffy1).
Regarding claim 17, Coffy discloses, a covering for an electronic package (27; electronic package; Fig. 14; [0061] – [0078]), comprising: 
a first optical insert (3; optical die; Fig. 14; [0049]) having opposite faces and which is made of a material configured to allow light radiation to pass through from one face to another face ([0039]); and 

    PNG
    media_image1.png
    459
    711
    media_image1.png
    Greyscale

an overmolded encapsulation (2; plate; Fig. 14; [0037] – [0038]) and ring-shaped rib structure (as annotated on Fig. 14) (Fig. 14; [0039], [0049]), 
wherein each ring-shaped rib structure (as annotated on Fig. 14) surrounds at least one optical insert (3 or 4) (Fig. 14; [0039], [0049]) such that said opposite faces of the first optical insert (3) are at least partly uncovered (Fig. 14; [0039], [0049]); and 
wherein the ring-shaped rib (as annotated on Fig. 14) surrounds at a distance from one of said opposite faces (top and bottom faces) of said first optical insert (3) (Fig. 14; [0037] – [0038]).  
Note: The examiner interprets the limitation as ring-shaped rib surrounding the optical insert at a distance from one of the opposite faces of the optical insert. Thus, any distance would read on the limitation.
But Coffy fails to teach explicitly, encapsulation is made of opaque coating material; said encapsulation is provided, as a single piece, said single piece including both a substrate portion and a plurality of ribs; and wherein the ring-shaped rib protrude with respect to one of said opposite faces of said first optical insert.
However, in analogous art, Coffy1 discloses, encapsulation (25; encapsulation block; Fig. 1; [0034]) is made of opaque coating material ([0034]); 
said encapsulation (25) is provided, as a single piece (encapsulation block 25 is a single part and optical inserts 24 are embedded in it), 
said single piece including both a substrate portion (top part of 25) and a plurality of ribs (lower part of 25) (Fig. 1; [0034]); and 
with a ring-shaped rib (as annotated on Fig. 1) protrude with respect to one of said opposite faces (bottom) of said first optical insert (24; transparent plate; Fig. 1; [0034]);

    PNG
    media_image2.png
    308
    630
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Coffy and Coffy1 before him/her, to modify the teachings of an optical device with a cover substrate as taught by Coffy and to include the teachings of an optical device with a cover substrate having protruding ribs as a single part as taught by Coffy1 since encapsulation with the protruding ribs as a single part would provide better encapsulation for the optical inserts with reduced manufacturing time and cost. Absent this important teaching in Coffy, a person with ordinary skill in the art would be motivated to reach out to Coffy1 while forming an optical device of Coffy. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Regarding claim 18, Coffy discloses, the covering according to Claim 17, wherein said substrate (2) overmolded around the first optical insert is (3) further provided with an intermediate rib (at the middle) delimiting two chambers (as annotated on Fig. 14) (Fig. 14; [0039], [0049]).  

    PNG
    media_image3.png
    459
    711
    media_image3.png
    Greyscale

Regarding claim 20, Coffy discloses, the covering according to Claim 17, wherein said opposite faces (top and bottom) of the first optical insert (3) are coplanar with front and back surfaces (top and bottom) of said substrate (2) overmolded around the first optical insert (3) (Fig. 14; [0039], [0049]).  

Allowable Subject Matter
Claims 4, 9, 15-16 and 19 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent forms including all of the limitations of the base claims and any intervening claims.
Regarding claim 4, the closest prior art, US 2012/0104454 A1 (Coffy), in combination with US 2013/0248887 A1 (Coffy1), fails to disclose, “the apparatus of claim 3, wherein the intermediate rib includes a notch configured to receive an integrated circuit chip”, in combination with the additionally claimed features, as are claimed by the Applicant.  
Regarding claim 9, the closest prior art, US 2012/0104454 A1 (Coffy), in combination with US 2013/0248887 A1 (Coffy1), fails to disclose, “the cover according to Claim 8, wherein said intermediate rib includes a notch configured to receive an electronic chip”, in combination with the additionally claimed features, as are claimed by the Applicant.  
Regarding claim 15, the closest prior art, US 2012/0104454 A1 (Coffy), in combination with US 2013/0248887 A1 (Coffy1), fails to disclose, “the apparatus of claim 14, wherein the intermediate rib includes a notch configured to receive an integrated circuit chip”, in combination with the additionally claimed features, as are claimed by the Applicant.  
	Claim 16 is also objected to due to its dependence on objected base claim 15.
Regarding claim 19, the closest prior art, US 2012/0104454 A1 (Coffy), in combination with US 2013/0248887 A1 (Coffy1), fails to disclose, “the covering according to Claim 18, wherein said intermediate rib includes a notch configured to receive an electronic chip”, in combination with the additionally claimed features, as are claimed by the Applicant.  


Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 2013/0079068 A1 (Coffy) - A package is disclosed including a substrate with an attached emitting IC chip and receiving IC chip. The emitting IC chip includes an optical emitter, and the receiving IC chip includes a main optical sensor and a secondary optical sensor. A case is provided with a bottom portion and a peripheral wall portion to cover the IC chips, wherein the edge of the peripheral wall portion is mounted to the substrate. The bottom portion of the case includes a main opening above the main optical sensor and a secondary opening above the optical emitter. An opaque material is interposed between the case and the receiving IC chip to isolate the main optical sensor from the secondary optical sensor and delimiting a chamber containing the secondary optical sensor and the optical emitter. The chamber is optically isolated from the main optical sensor and main opening, and may be filled with a transparent material.
2. US 2013/0009173 A1 (Vittu) - An electronic package is disclosed including a substrate wafer having front and rear faces and a through passage having a front window and a blind cavity communicating laterally with the front window. A receiving integrated circuit chip is mounted on the rear face and includes an optical sensor situated opposite the blind cavity. A transparent encapsulant extends above the optical sensor and at least partially fills the through passage. An emitting integrated circuit chip, embedded in the transparent encapsulant, includes an optical emitter of luminous radiation. The emitting integrated circuit chip may be mounted to the front face or within the through passage to the receiving integrated circuit chip. 
3. US 2013/0012276 A1 (Coffy) - An electronic package is disclosed including a substrate wafer having front and rear faces. An emitting integrated circuit chip is mounted to the front face of the substrate wafer and includes a light radiation optical emitter. A receiving integrated circuit chip is also mounted to the front face of the substrate wafer and includes at least one light radiation optical sensor. A transparent encapsulant extends above the optical sensor and the optical emitter. An opaque encapsulant encapsulates the transparent encapsulant. The opaque encapsulant has a front window situated above the optical emitter and which is offset laterally relative to the optical sensor. The transparent encapsulant accordingly has an uncovered front face situated above the optical emitter and offset laterally relative to the optical sensor. The opaque encapsulant may include an additional front window. The receiving integrated circuit chip further includes a second optical sensor situated opposite the additional front window.
4. US 2012/0248625 A1 (Coffy) - A semiconductor package is disclosed including a transmissive support plate and includes at least one elongate hole. An integrated circuit semiconductor device is mounted on a rear face of the support plate. The semiconductor device includes first and second optical elements oriented towards the rear face of the support plate, where the first and second optical elements are placed on either side of the elongate hole. An encapsulation material made of an opaque material encapsulates the semiconductor device and fills the elongate hole so as to form an optical insulation partition between the first and second optical elements. A cavity is left, however, between each optical element and a rear face of the support plate.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


10/23/2022